Citation Nr: 0303462	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to service-connected 
PTSD.

(The issues of entitlement to service connection for drug and 
alcohol dependence and hepatitis C will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Robert Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims  
for service connection for GERD, IBS, drug and alcohol 
dependence and hepatitis C.  This decision only addresses the 
issues of service connection for GERD and IBS.  Further 
development will be conducted on the issues of entitlement to 
service connection for drug and alcohol dependence and 
hepatitis C pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 38 C.F.R. § 20.903 (2002).  After giving the notice 
to the veteran and reviewing any response to the notice, the 
Board will prepare a separate decision addressing the latter 
issues.

The veteran is service-connected for PTSD which is currently 
rated as 70 percent disabling.  He presently has a total 
rating for individual unemployability due to his service-
connected psychiatric disorder.


FINDINGS OF FACT

1.  The veteran's chronic GERD did not have its onset during 
active service.

2.  The veteran's chronic GERD has increased in severity as a 
result of episodic elevations of psychiatric symptomatology 
associated with his service-connected PTSD.

3.  The veteran's chronic IBS did not have its onset during 
active service.

4.  The veteran's chronic IBS has increased in severity as a 
result of episodic elevations of psychiatric symptomatology 
associated with his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The grant of service connection is warranted for 
gastroesophageal reflux disese.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The grant of service connection is warranted for 
irritable bowel syndrome.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with notice of 
the VCAA in a Statement of the Case dated in October 2002, in 
which the VCAA-compliant duty to assist provisions of the 
revised version of 38 C.F.R. § 3.159 were discussed.  The RO 
has provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The appellant has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims of entitlement to service connection 
for GERD and IBS during the course of this appeal.  Medical 
nexus opinions addressing the issues of entitlement to 
service connection for GERD and IBS have also been obtained 
and associated with the evidence.  See Charles v. Principi, 
No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  He has 
been notified of the evidence and information necessary to 
substantiate his claims with respect to the issues of service 
connection for GERD and IBS, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the 
aforementioned claims.  For these reasons, further 
development of the claims of entitlement to service 
connection for GERD and IBS is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2002).  The standard of 
review for cases before the Board is as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis: Entitlement to service 
connection GERD and IBS, claimed as secondary to service-
connected PTSD.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of gastrointestinal symptoms 
in service will permit service connection for a chronic 
digestive system disorder, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge 
from active duty when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

The veteran's service medical records show normal 
gastrointestinal findings on entrance examination in May 
1967 and on separation examination in November 1968.  His 
records show no treatment or diagnosis for a chronic 
gastrointestinal disorder during his period of active duty.

VA examination in March 2002 shows that the veteran's 
medical history was reviewed and following examination he 
was diagnosed with gastroesophageal reflux disease and 
irritable bowel syndrome.  The examining physician expressed 
the following medical opinion:

"The veteran's (claims)-file was reviewed in its 
entirety.  Questions being asked today. 'Are the 
veteran's acid reflux and irritable bowel 
syndrome secondary to the veteran's service 
connected PTSD?'   It seems more likely than not 
when this veteran's PTSD symptomatology worsens, 
then his reflux will worsen along with his 
irritable bowel syndrome.  He still gets daily 
constipation and diarrhea, which is on a constant 
basis and constantly revolving.  When his mental 
symptoms worsen then his bowels will act up.  
These (symptoms) are most likely secondary to his 
PTSD."

The medical evidence clearly shows that the onset of the 
veteran's chronic IBS or GERD did not begin prior to or 
during his period of active service which ended over three 
decades ago.  IBS and GERD are not diseases which are 
recognized in the regulation 38 C.F.R. § 3.309 as being 
entitled to presumptive service connection if manifested to a 
compensable degree within one year after separation from 
active duty.  Therefore, an award of service connection for a 
chronic gastrointestinal disability on a direct basis or on 
the basis of aggravation of pre-existing condition cannot be 
granted.  

The evidence also does not establish that service connection 
for the veteran's IBS and GERD may be granted on a secondary 
basis as the March 2002 nexus opinion provided by the VA 
examiner specifically states that it is the veteran's PTSD 
causes his gastrointestinal symptoms to worsen, but not that 
the psychiatric disability is the actual cause of the IBS and 
GERD.  However, in the case of Allen v. Brown, 7 Vet. App. 
439 (1995), the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as the Court) presented an 
opinion in which it extrapolated that the term 
"disability," as used in 38 U.S.C.A. § 1110, refers to 
impairment of earning capacity and that such definition 
mandates that any additional impairment of earning capacity 
resulting from a disability which is already service-
connected, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disability, an award of compensation may be allowed 
for the degree of disability, but only that degree over and 
above the degree of disability existing prior to the 
aggravation.  The circumstances of the present case meet the 
conditions contemplated by the Court in the Allen case.

The medical evidence governing the outcome of this case is 
clear.  The question of whether the episodes of PTSD cause an 
increase in the severity of the veteran's gastrointestinal 
disorders is a medical question that must be resolved by 
weighing the competent medical evidence.  It is not a 
question for either the RO or the Board to resolve based on 
independent analysis of the record.  For a dozen years, the 
law has been clear as to the significance of competent 
medical evidence in matters requiring medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case a 
competent physician reviewed the record and conlcuded that 
the symptoms of PTSD caused an increase in the severity of 
the gastrointestinal disorders.  Therefore, service 
connection must granted for IBS and GERD.  


ORDER

Service connection for gastroesophageal reflux disease is 
granted.

Service connection for irritable bowel syndrome is granted.



		
	G. H. SHUFELT
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

